Citation Nr: 1628437	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  04-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for basal cell carcinoma.

3.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant had active military service from August 1980 to December 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the RO in Togus, Maine.  The case was certified by the RO in Buffalo, New York.

In August 2008, the Board denied the claims.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion for remand, vacating the decision and remanding the matters for compliance with the terms of the Joint Motion.  Thereafter, the Board remanded the issues in March 2010 so that the appellant could be afforded a hearing.  That hearing was held by the undersigned in December 2011.

In July 2012, the Board again denied the appellant's claims.  He again appealed to the Court, which in March 2014 issued a Memorandum Decision vacating the Board's prior denial.  (The July 2012 Board decision also denied entitlement to service connection for residuals of radiation exposure and basic eligibility to receive nonservice-connected VA pension benefits.  The Court affirmed the latter issue in the March 2014 Memorandum Decision; the appellant did not appeal the claim regarding radiation exposure.)

In March 2015, the Board denied claims of entitlement to service connection for an acquired psychiatric disorder, basal cell carcinoma, a respiratory disorder, residuals of a fractured right hand to include finger and thumb fractures; residuals of a head injury; residuals of a dislocated jaw; residuals of a neck injury; residuals of a fractured right ankle; residuals of a black widow spider bite; and residuals of asbestos exposure.  The appellant appealed.  

In February 2016, the Court granted a partial joint motion to remand the issues of entitlement to claims of entitlement to service connection for an acquired psychiatric disorder, basal cell carcinoma, and a respiratory disorder.  Any appeal to any other issue addressed in the March 2015 decision was dismissed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the partial joint motion for remand agreed that further development was in order.  

Accordingly, in light of the joint motion this case is REMANDED for the following action:

1.  The RO should contact the appellant and request that he sign records release authorizations to secure any medical records which have not been previously secured from the Midstate Correctional Facility, the Auburn Correctional Facility, the Attica Correctional Facility, the New York State Office of Mental Health, and any other facility where he has received mental health care since his separation from active duty in December 1989.  The appellant is advised that he "must cooperate fully with VA's reasonable efforts to obtain relevant records" from these facilities.  Such cooperation includes but is not limited to "provid[ing] enough information to identify and locate the existing records."  All efforts to secure this evidence must be carefully documented in the file.

2.  Thereafter, the RO must schedule the appellant for a medical examination in order to determine the nature and etiology of any diagnosed basal cell carcinoma and respiratory disorders.  The examiners must be provided access to the claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiners must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following those reviews the examiners must prepare opinions addressing whether it is at least as likely as not that any diagnosed basal cell carcinoma and/or respiratory disorder is related to the appellant's active duty service.  Any opinion offered must address the etiology of the basal cell carcinoma that was removed from the left side of the appellant's nose, to include any associated scarring.  A complete and fully reasoned rationale must accompany any opinion offered.

The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

In directing that the appellant be examined the Board acknowledges the fact that he is currently incarcerated.  Nevertheless, further development is required, and VA must "tailor" its assistance to the peculiar circumstances of an incarcerated claimant.  If certain development cannot be completed all efforts made to fulfill the development must be carefully documented, as must the reasoning why further efforts to comply would be futile.

The examiners are advised that the appellants a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to doubt the history provided by the Veteran, the examiners should provide a fully reasoned explanation.

3.  The appellants hereby notified that it is his responsibility to cooperate in the development of his claims.  

4.  After the requested development has been completed, the AOJ must review any examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any way, the AOJ must implement corrective procedures at once. 
 
5.  After completing its review, the AOJ must readjudicate the claims.  If the AOJ does not grant all benefits sought it must provide the appellant and any representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration. 

6.  GIVEN THE VOLUMINOUS EVIDENCE ALREADY OF RECORD, AND THE DIFFICULTIES REVIEWING SUCH RECORDS ON VBMS, THE BOARD REQUESTS THAT THIS FILE NOT BE CONVERTED TO A DIGITAL FORMAT.  THE BOARD REQUESTS THAT ANY CLAIM RETURNED TO THE BOARD BE SO RETURNED IN PAPER CLAIMS FILES.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




